Citation Nr: 9932047	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back strain


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a March 1998 
rating decision of the Department of Veterans' Affairs 
(hereinafter "VA") Regional Office in Cleveland, Ohio 
(hereinafter "RO"), which denied entitlement to service 
connection for low back strain.  


FINDING OF FACT

The record contains no competent medical evidence of a nexus 
between the veteran's current low back pain and his period of 
active service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for low back pain.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from October 1967 to 
October 1970.  

The Report of Medical Examination from the veteran's 
September 1967 induction physical noted the veteran's spine 
as normal.  The Summary of Defects and Diagnoses noted no 
back problems.  The veteran did not self-report any past back 
complaints.  

Service medical records show the veteran was seen in July 
1968 with complaints of back pain for three days.  The 
examiner wrote that the veteran "injured back in civilian 
life some years ago."  The examiner further recorded that 
the veteran had "no recent history of injury but did have an 
episode of probable acute back strain as a civilian."  The 
examiner noted no pain or paresthesia.  There was tenderness 
over the vertebral column T4-T12 and in the paravertebral 
area.  The impression given was low back strain.

On the September 1970 Report of Medical History for the 
veteran's separation examination, the veteran checked a box 
indicating recurrent back pain.  The medical examination 
noted the veteran's spine as normal on clinical evaluation.  
The Summary of Defects and Diagnoses noted no back problems. 

In November 1997, the veteran filed a claim for compensation 
for a lower back injury.  The veteran noted that he had been 
treated post-service by Drs. Hassler and Woziak.  

In a Statement In Support of Claim received November 1997, 
the veteran wrote that he injured his back in 1968 or 1969 
while in the Army.  His back pain continued, but he chose not 
to seek treatment.  He reported that he sought treatment 
post-service, around 1974 -1976.  At a later date, the 
veteran was hospitalized after a motor vehicle accident 
during which he aggravated his back.  In the late 1980s, he 
aggravated his back again and was unable to work.  In the 
early 1990s, the veteran began physical therapy.  The veteran 
concluded by noting that he always has a back ache and 
believes its cause was the in-service back injury.  

In January 1998, the RO contacted Drs. Hassler and Woziak, 
and Elyria Memorial Hospital to request their records 
regarding treatment of the veteran.  

A letter was received in February 1998 from the office of Dr. 
Hassler.  It was reported that they were unable to locate any 
information regarding the veteran.  

In March 1998, Elyria Memorial Hospital provided the RO with 
records of its treatment of the veteran in 1975.  The veteran 
was admitted in August 1975 with complaints of sharp, 
continuous back pain chiefly around the D1-L1 area.  The pain 
was noted to have started four days prior to admission.  The 
examiner wrote that the veteran reported similar episodes, 
normally lasting one-to-two days.  It was noted that the 
veteran was a truck driver and did not give any history of 
injuries.  The examiner noted tenderness along the paraspinal 
area and gave his impression as acute back pain.  In a 
Consultation Report, Dr. G. Brugger noted the veteran 
complained of 6 or 7 episodes of back pain after twisting.  
The first time was reported to have been at work several 
years earlier.  Dr. Brugger gave his impression as back 
strain.  Following Dr. Brugger's report were several 
radiology reports which were all read as normal, except the 
thoracic spine on which was noted minimal scoliosis. 

The records of Elyria Memorial Hospital indicate that, 
following a motor vehicle accident, the veteran was admitted 
a second time in August 1975.  The veteran complained of loss 
of consciousness, and pain of the neck, lower back and hip.  
The examiner noted minimal tenderness in the lumbar region 
and gave his assessment as cerebral concussion and multiple 
abrasions.  In a consultation report following the initial 
treatment, it was noted that the veteran complained of low 
back pain.  The examiner recorded his findings as no distress 
and no definite neurological abnormalities, especially any 
weakness, numbness or reflex changes.  The impression given 
was post-concussional syndrome and probable contusions of the 
skin.  Following the report were radiology reports regarding 
the skull, cervical spine, lumbosacral spine, and chest, all 
of which were read as normal or negative.  

In March 1998, the RO denied service connection for low back 
strain.  The RO noted that while the evidence indicated that 
the veteran's low back strain existed prior to service, there 
was no evidence that his condition was aggravated in-service.  

In May 1998, the veteran filed a Substantive Appeal.  In the 
narrative portion of the appeal the veteran wrote that his 
in-service back injury "was a totally new injury," not 
related to any pre-service back problems he may have had.  
The veteran indicated that around the time he was admitted to 
Elyria Memorial Hospital, he was also admitted to St. John's 
Hospital, where he was diagnosed with "low back pain acute 
syndrome."  The veteran concluded by noting that the pain 
resulting from his in-service back injury has "lasted 
through all the years and is also continuing now."  

In June 1998, the RO wrote the veteran and requested that he 
complete and return a release for the records of his 
treatment at St. John's Hospital.  The RO also advised the 
veteran that Dr. Woziak had not responded to the request for 
treatment records.  

The record contains the records of the veteran's in-patient 
treatment at the VA Medical Center between October 1997 and 
December 1997.  These records do not mention or refer to the 
veteran's back. The record also contains the records of the 
veteran's in-patient treatment at the VA Medical Center 
between February 1998 and April 1998.  These records do not 
mention or refer to the veteran's back.  

In August 1998, the RO issued a Supplemental Statement of the 
Case denying service connection for a low back condition.  
The RO noted that Dr. Woziak had not responded to the request 
for records of the veteran's treatment.  The RO also noted 
that the veteran had not responded to the June 1998 request 
for information about the treatment referred to in the 
Substantive Appeal.  The RO concluded by advising the 
veteran: to supply the name of any doctors or hospital that 
treated his back prior to service; to authorize the release 
of the records of his treatment at St. John's Hospital; and, 
to provide evidence of continuity of low back symptoms after 
1975.  The record contains no response from the veteran.

Analysis

The veteran contends the RO erred in failing to grant service 
connection for a low back condition.  

Service connection may be granted for disability due to an 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
threshold question before the Board, however, is whether the 
veteran has presented a well-grounded claim for service 
connection. The veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Grivois v. Brown, 6 Vet.App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  While 
the claim need not be conclusive it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1469 (Fed. Cir. 1997).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Epps 
at 1468; Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

Alternatively, a claim for service connection may be 
established as well grounded by presentation of sufficient 
evidence, regardless of its date, showing that the veteran 
had a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  38 C.F.R. § 3.303(b) (1999).  If the chronicity 
provision is not applicable, a claim still may be well 
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App. 488, 495-97 
(1997). 

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132.  
According to 38 C.F.R. § 3.304(b), the term "noted" denotes 
only such conditions that are recorded in examination 
reports.  The history of pre-service existence of conditions 
reported at the time of the examination does not constitute a 
notation of such conditions, but will be considered together 
with all the other material evidence in questions as to 
inception.  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 
7 Vet.App. 238, 245-47 (1994) (holding that a disorder was 
not "noted" as defined by the law so as to rebut the 
presumption of soundness where there were references on two 
entry examinations of a childhood history of the disorder, 
but the disorder was not found by the examiner on 
examination).  Clear and unmistakable evidence demonstrating 
that the injury or disease existed prior to service rebuts 
the presumption of soundness.  38 U.S.C.A. §§ 1111, 1132.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. 
§ 1153.  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation when the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

"Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet.App. 292, 197 (1991).  

Where the determinative issue involves medical causation or 
medical diagnosis, medical evidence to the effect that the 
claim is plausible or possible is required in order for a 
claim to be considered well grounded.  Epps at 1468; 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). Evidentiary 
assertions by a claimant are accepted as true for purposes of 
determining whether a claim is well-grounded, but the 
exception to that rule is where the evidentiary assertion is 
inherently incredible or when it is beyond the competence of 
the person making it.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions; 
therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  

As discussed below, the veteran's claim for service 
connection for a low back condition is not well grounded.  

The RO denied the claim on the ground that while the 
veteran's lower back stain existed prior to service, there 
was no evidence that the condition was aggravated in-service.  
The veteran's induction examination contains no mention of 
any pre-service back problems.  Therefore, the veteran's back 
is presumed to have been sound at the time of his entry to 
service.  The presumption of soundness can only be rebutted 
by clear and unmistakable evidence.  The only evidence 
tending to rebut the presumption is the July 1968 service 
medical record notation that the veteran "injured [his] back 
in civilian life some years ago."  This fails to rise to the 
level of clear and unmistakable evidence, as it is not 
accompanied by any physical findings suggesting a previous 
injury and appears to be a mere repetition of what the 
examiner was told by the veteran.  As the veteran is not 
competent to give medical testimony, his report cannot be 
validated through the act of the examiner recording it in the 
service medical records.  Thus, there is no evidence within 
the present record that the veteran had a back disorder which 
preexisted his period of service.  Furthermore, even if the 
veteran did have a back disorder which preexisted his 
service, there is no evidence of an actual injury or 
aggravation in service.  Both the induction and separation 
examinations noted the veteran's spine as normal, and neither 
contained any mention of the veteran's back.  While the 
veteran reported recurrent back pain, the clinical evaluation 
was normal. 

The service medical record indicates that the veteran was 
treated in July 1968 for complaints of back pain, thereby 
establishing the in-service injury element for a well 
grounded claim.  The most recent post service medical 
evidence regarding the veteran's back is from his 1975 
treatment at Elyria Memorial Hospital.  Included in the 
records of that treatment is a radiology report reading an x-
ray of the veteran's thoracic spine as showing "minimal 
scoliosis."  Accepting this, for the sake of argument, as 
evidence of a current disability, the record lacks competent 
medical evidence of a nexus, or link, between the in-service 
complaints of back pain and any current disability.  While 
the Board does not doubt the sincerity of the veteran's 
belief in such a nexus, he is not qualified by either 
training or experience to give competent testimony regarding 
medical matters.  In the absence of competent evidence of a 
nexus, the veteran's claim is not well grounded.  

Similarly, while the veteran reports continually experiencing 
back pain since leaving active duty, the record lacks 
competent medical evidence of a nexus between any current 
disability and his complaints of continuous post-service 
symptoms.  Although lay testimony may be used to show service 
connection by continuity of symptomatology, as well as to 
show a nexus between the continuity of symptomatology and the 
present disability when "such a relationship is one as to 
which a lay person's observation is competent," Savage at 
495-98, a lay person is not generally competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  The 
veteran's contentions have been considered.  However, as a 
lay person, he has no competence to establish the etiology of 
his disability.  The veteran's lay assertions in this regard 
are not sufficient to make his service connection claim well 
grounded.  Espiritu at 495; Grottveit at 93.  Thus, the 
veteran has not established his claim as well grounded under 
the continuity of symptomatology provision of 38 C.F.R. 
§ 3.303(b) (1999).

In view of the foregoing, the Board finds the elements of a 
plausible claim for service connection for a low back 
condition are not present.

In the absence of a well-grounded claim, the VA has no duty 
to assist the veteran in developing the record to support his 
claims for service connection. See Epps, 126 F.3d at 1469.  
As the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claims, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 
1997).  However, the Board views the Statement of the Case 
and Supplemental Statements of the Case provided by the RO 
and its discussion as sufficient to inform the veteran of the 
evidence necessary to well ground his claim, and to explain 
why his current attempt fails.  Robinette v. Brown, 8 
Vet.App. 69, 77-79 (1995).


ORDER

Service connection for a low back condition is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

